725 S.E.2d 871 (2012)
GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, et al.
No. 103A12-1.
Supreme Court of North Carolina.
May 25, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
*872 Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.
Jeremy Stephenson, Charlotte, for NC Association of Defense Attorneys.
The following order has been entered on the motion filed on the 24th of May 2012 by NC Association of Defense Attorneys and Property Casualty Insurers Association of America for Extension of Time to File Amicus Brief:
"Motion Allowed by order of the Court in conference, this the 25th of May 2012."